In an article 78 proceeding to review a determination of the appellant dismissing respondent from his position as its supervising principal, an order was made at Special Term on July 31, 1953, annulling said determination and directing that respondent be reinstated with back pay. The order recites that appellant had instructed its attorney “ to consent to the granting of said petition ”. The appeal is from an order denying appellant’s motion, brought on by notice of motion dated December 1, 1953, to vacate the order of July 31, 1953. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, MaeCrate, Schmidt and Murphy, JJ., concur.